Citation Nr: 0210719	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  95-12 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with lumbar spine degenerative changes, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought on appeal in 
February 1995, and the veteran appealed its decision.  He 
presented testimony during a hearing at the RO in January 
1996 and during a videoconference hearing before the 
undersigned in June 1999.  


FINDING OF FACT

The veteran's service-connected low back disability is no 
more than moderate in severity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for chronic low back pain with lumbar spine degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, Part 4, Diagnostic 
Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, including as reflected by its April 
2002 letter to the veteran, and VA's duties have been 
fulfilled nevertheless, both from pre- and post-VCAA 
enactment action.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims, including in the February 1995 
rating decision, the June 1996 statement of the case, the 
March 1998 and February and April 2002 supplemental 
statements of the case, and the August 1999 Board decision.  

In April 2002, the veteran was provided a letter informing 
him of VA's duty to notify, advising him what was necessary 
to establish entitlement, advising him of the evidence that 
it had received and considered, and advised him to let VA 
know if there is further relevant evidence he wished VA to 
consider.  Additionally, VA obtained VA medical records as 
well as an examination, and the veteran submitted private 
medical records.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain relevant medical 
records, including VA medical records and private medical 
evidence, and September 1994 and April 2000 VA and VA 
examinations for VA examination purposes are of record.  See 
38 C.F.R. § 3.326, including as amended by 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

The RO informed the veteran once more in April 2002 to let VA 
know if there was additional evidence he wanted considered.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Pertinent law and regulations

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The veteran has received VA examinations and VA and private 
treatment for back problems during the course of the claim.  

On VA evaluation in April 1995, the veteran had 5/5 strength 
in his hips, knees, and ankles.  His deep tendon reflexes 
were +0 in the knees and ankles.   

On VA evaluation in October 1996, the veteran denied shooting 
pain and reported lumbar aching with occasional radiation to 
the posterolateral thighs.  He had no lancinating or shooting 
lower extremity pain.  Clinically he had an antalgic gait but 
no atrophy or fasciculations.  His deep tendon reflexes were 
3+.  His tone was unable to be fully assessed because of 
guarding in the lower extremities.  Straight leg raising was 
negative.  There was no clear sacroiliac pathology.  
Sensorium was grossly intact to light touch.  

On VA examination in September 1995, the veteran reported low 
back pain being worse with movement, standing, and bending, 
and that it improved with walking.  Clinically he was in no 
acute distress and seemed to be wearing a back support.  The 
lumbosacral spine exhibited moderate to severe tenderness on 
superficial palpation from L1 through L5 and there was 
bilateral paraspinal tenderness to superficial palpation.  
The veteran complained of pain when asked to stand on his 
toes and heels and could dorsiflex and plantar flex his ankle 
to 5 degrees only.  He squatted to 35 degrees with complaints 
of pain.  When asked to touch his toes without bending the 
knees, he flexed his spine to 45 degrees with complaints of 
pain.  Extension and lateral rotation were normal.  
Neurovascular examination of the lower extremities was 
intact.  

X-rays of the lumbar spine in September 1995 were reported to 
reveal degenerative joint disease of L3-S1 with Schmorl's 
nodes.  

On private evaluation in August 1996, the veteran was said to 
have a fairly good range of motion of his lumbosacral spine.  
He did have difficulty with straight leg raising.

On VA evaluation in April 1997, the veteran complained of low 
back pain with postural changes, flexion, bending, and 
stooping.  He denied radicular symptoms.  Clinically, he had 
low back paraspinal fullness at L-4-5 with pain on palpation.  
Motor examination was 5/5 for his lower extremities and deep 
tendon reflexes were 2/4.  Sensory examination was decreased 
to light touch over the fingertips bilaterally.  Straight leg 
raising was negative.  The assessment was chronic low back 
pain.  Exercising for his back including stretching was 
recommended.  

During a videoconference hearing before the undersigned in 
June 1999, the veteran reported that he had back spasms.

On private medical evaluation in September 1999, the veteran 
reported significant back pain and decreased range of motion.  
Clinically, back extension was to 10 degrees.  There was 
positive pain with straight leg raising but no radiation.  
Deep tendon reflexes were equal and symmetric.  An exercise 
program was recommended.  Physical therapy to get the 
veteran's muscles loose and to get them stretched was 
recommended.

On VA examination in April 2000, the veteran complained of 
pain, weakness, fatigue, lack of endurance, and stiffness, 
and that his back hurt if he stood for half an hour or more.  
He reported that he could not push a lawnmower and that he 
had no energy for climbing stairs and could not garden or 
shop.  He was currently employed as a ticket taker at the 
stadium.  X-rays were reviewed.  Clinically, the veteran was 
well developed, showing no signs of debility.  Examination of 
the lumbar spine showed painful motion.  Straight leg raising 
was positive to 20 degrees on both sides.  Flexion was to 65 
degrees with pain at 65 degrees.  Extension was to 20 degrees 
with pain at 20 degrees.  Right and left lateral bending was 
to 20 degrees with pain at 20 degrees.  Right and left 
rotations were to 20 degrees with pain at 20 degrees.  Pain 
was the main limitation of motion.  Neurological examination 
of the lower extremities was within normal limits, and muscle 
power was 5/5.  Sensation to light touch and pinprick was 
normal.  Reflexes were within normal limits.  There was no 
evidence of muscle atrophy.  X-rays of the lumbar spine 
showed mild to moderate lumbar spine degenerative changes and 
mild disc space narrowing at L3-L4.  The diagnosis was 
established diagnosis of intervertebral disc syndrome causing 
pain, tenderness, and limitation of motion.  The examiner 
commented that pain was the main limitation of motion on 
examination and that there was no evidence of radiculopathy 
or neuropathy on examination, and that the veteran will have 
slight limitations of functioning capable of light work due 
to his conditions (included a cervical spine disability).

The RO has considered the veteran's claim in light of 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, and 5295, 
and 38 C.F.R. § 3.321(b)(2).  Accordingly, the Board finds it 
appropriate to consider these Codes.

First, Diagnostic Code 5292 permits a 10 percent rating when 
there is slight lumbar spine limitation of motion, a 20 
percent rating when there is moderate limitation of motion, 
and a 30 percent rating when there is severe limitation of 
motion.  The evidence shows that the veteran has no more than 
moderate limitation of motion overall.  He had 45 degrees of 
flexion on VA examination in September 1995, and extension to 
10 degrees on private evaluation in September 1999.  
Moreover, he had 65 degrees of flexion on VA examination in 
April 2000, and extension and lateral bending and rotations 
to 20 degrees at that time.  This is no more than moderate 
limitation of motion.

Next will be considered Diagnostic Code 5293.  That Code 
provides that when intervertebral disc syndrome is 
pronounced, as manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief, a 60 
percent evaluation is assigned.  If intervertebral disc 
syndrome is severe, with recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is moderate with recurring 
attacks, a 20 percent evaluation is granted.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

In this case, the veteran had +0 knee and ankle reflexes on 
VA evaluation in April 1995.  The question is as to the 
severity of intervertebral disc syndrome.  If severe, it 
warrants a 40 percent rating, if moderate, it warrants a 20 
percent rating.  The veteran's deep tendon reflexes were 3+ 
on VA evaluation in September 1995, 2/4 on VA examination in 
April 1997, equal and symmetric on private evaluation in 
September 1999, and within normal limits on VA examination in 
April 2000.  There was no evidence of radiculopathy or 
neuropathy on VA fee basis examination in April 2000.  

The veteran's motor strength was 5/5 on VA examination in 
April 1997 and on VA evaluation in April 1995 and on VA 
examination in April 2000.  The veteran had an antalgic gait 
on VA evaluation in September 1995 and guarding in the lower 
extremities but no atrophy.  Nevertheless, he could dorsiflex 
and plantar flex his ankle to only 5 degrees and squat to 
only 35 degrees at that time.  The veteran's neurological 
examination of his lower extremities was within normal limits 
on VA examination in April 2000, and he was well developed. 

The veteran's straight leg raising was negative on VA 
evaluations in September 1995 and April 1997 and positive to 
20 degrees on VA examination in April 2000.  There was 
positive pain but no radiation on private evaluation in 
September 1999.

On VA evaluation in September 1995, his sensation was intact 
to light touch and his neurological examination of his lower 
extremities was intact.  In April 1997, sensory was decreased 
to light touch over the fingertips, but not reportedly over 
the lower extremities.  In April 2000, sensation to light 
touch and pinprick was normal.  

The veteran had no fasciculations on VA evaluation in 
September 1995.  On VA examination later that month, he did 
have moderate to severe tenderness on superficial palpation 
from L1 to L5 and he also had tenderness lumbar paraspinally.  
He had paraspinal fullness at L-4-5, and pain on palpation, 
on VA evaluation in April 1997.  Pain limited the veteran's 
motion on VA examination in April 2000.

The VA examiner who examined the veteran in April 2000 felt 
that he had no more than slight limitation of function due to 
his lumbar spine disability.  

In light of all of the above, the Board concludes that the 
veteran has no more than moderate intervertebral disc 
syndrome.  When the criteria described in the 60 percent 
rating for intervertebral disc syndrome are reviewed, it can 
be seen that the veteran does not have or nearly approximate 
the 40 percent criteria which are for severe intervertebral 
disc syndrome.  The veteran does have symptoms of 
intervertebral disc syndrome, yet they are not indicative of 
more than moderate intervertebral disc syndrome.  He has no 
atrophy, his straight leg raisings have been about equally 
negative and positive, his ankle plantar flexion and 
dorsiflexion were limited to 5 degrees only once, an antalgic 
gait was shown only at that time, and his muscle strength is 
good.  While clearly his intervertebral disc syndrome waxes 
and wanes, that is contemplated by the 20 percent criteria.  

The Board will next consider Diagnostic Code 5295.  It 
indicates that when lumbosacral strain is manifested by 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of motion on forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position, is rated 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's spine has degenerative changes but the whole 
spine does not list to the opposite side as reflected by 
silence as to this on radiographic and clinical reports where 
it would be expected to be reported if present.  Moreover, he 
does not have marked limitation of forward flexion or 
abnormal mobility on forced motion, or loss of lateral 
motion.  Overall, his functional impairment does not 
approximate the criteria for the next higher evaluation.

The Board must next consider increasing the veteran's rating 
in light of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), 
which stand for the proposition that an increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  The 
applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2000), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The Board, however, concludes that a rating higher than 20 
percent is not warranted in light of the factors to be 
considered.  The Board notes that the veteran has complained 
of several areas of deficiency.  However, a little used part 
of the musculoskeletal system may be expected to have 
supporting clinical data indicative of disuse, such as 
atrophy or the absence of callosity, or the like.  
38 C.F.R. § 4.40.  Here, there is no atrophy, his muscle 
strength was noted to be normal, and his gait was antalgic 
only once.  He appears to use a back brace.  While some 
instability of station and impairment of locomotion would be 
expected or produced given his limited ankle dorsiflexion, 
guarding, and an antalgic gait on one occasion, and while he 
has pain at the extremes of the motion, and difficulty in 
bending and squatting, etc., the degree of impairment present 
appears to be adequately reflected by the 20 percent rating 
assigned.  A 20 percent rating connotes 20 percent impairment 
in earning capacity in the average person due to this 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The VA 
physician who examined the veteran in April 2000 estimated 
that the veteran had only slight functional impairment, and 
while it is obvious that pain limits his function, as 
reflected by the notations made from the clinical 
evaluations, the clinical findings are supportive of no more 
than moderate impairment overall, including due to pain.  
Similarly, the Board has considered the veteran's testimony.  
His assertion to the effect that he has impairment is 
credible.  However, the medical evidence is more probative of 
the degree of the veteran's impairment.

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Codes are appropriate under the 
circumstances.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2001).  While it has provided the veteran with 
these provisions, in the March 1998 supplemental statement of 
the case, but that it did not expressly consider them.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents an exceptional 
or unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board notes that the veteran works as a ticket 
taker at a stadium and has reported neither marked 
interference with employment nor frequent periods of 
hospitalization.

In light of the above, no more than a 20 percent rating is 
warranted.

As the preponderance of the evidence is against a disability 
rating higher than that indicated above, the benefit of the 
doubt doctrine is not applicable, and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The degree of disability present more nearly 
approximates the criteria for a 20 percent rating than the 
criteria for any higher ratings.  Accordingly, 
38 C.F.R. § 4.7 is not for favorable application.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for chronic low back pain with lumbar spine degenerative 
changes is denied.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

